                         Case:21-00961-jtg             Doc #:3 Filed: 04/12/2021    Page 1 of 1

Form DEF7 (03/19)
                                               United States Bankruptcy Court
                                                Western District of Michigan
                                                    One Division Ave., N.
                                                          Room 200
                                                   Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                        Case Number 21−00961−jtg
          RI−VAL−RE GENETICS, LLC
          4765 Moyer Road                                               Chapter 7
          Webberville, MI 48892
          Tax ID: 47−4436777                                            Honorable John T. Gregg

                                                            Debtor



                                               NOTICE OF FILING(S) DUE


A petition was filed in the above−referenced case on 4/12/21 . Please be advised that the following list of
documents have not been filed with the petition and must be filed in the immediate future.



                   Schedules A/B−H due 4/26/2021
                   Summary of Assets and Liabilities due 4/26/2021
                   Declaration About Schedules due 4/26/2021 Statement of Financial Affairs
                   due 4/26/2021 Attorney Disclosure Statement due 4/26/2021 Asset Protection
                   Report due 4/26/2021

Local Rule 5005−2(f) of this Court requires that certain documents be filed simultaneously with the petition
commencing a bankruptcy case. Pursuant to said Local Rule, if the defect is not corrected by the filing of
the missing papers within 14 days of service of the Notice of Filings Due, the case may be dismissed
without further notice to the debtor or any interested parties. Please note that all documents must be signed
or accompanied by sworn declaration.




Dated: April 13, 2021

1 Aliases for Debtor RI−VAL−RE GENETICS, LLC : aka Ri−Val−Re Genetics
